DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed September 11, 2018.   Claims 1-28 are pending and an action on the merits is as follows.	

	Election/Restrictions
Claims 2-8, 12-14, 16-21 and 25-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2022.

Information Disclosure Statement
The information disclosure statement filed October 21, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kattainen et al. (US 7,775,330 B2).
Claims 1 and 15: Kattainen et al. discloses an apparatus and method for tracking a maintenance trajectory in an elevator system, where based on acquired height information (position data) of an elevator car in a lifting passage corresponding to the elevator system, maintenance trajectory information (direction of movement) corresponding to the elevator car is generated (column 4 lines 27-30).  A safe service space (29A) in a top part of the lifting passage is provided for use during a service drive mode (column 11 lines 22-25), where the safe service space is required when a maintenance worker entity (maintenance technician) is performing maintenance work on top of an elevator car, as is recognized in the art.  Therefore the acquired height information of the elevator car is relative height information of a maintenance worker entity, and the generated maintenance trajectory information corresponds to the maintenance worker entity.
Claims 9 and 22: Kattainen et al. discloses an apparatus and method as stated above, where a maintenance operation judgement component judges a compliance status (arrived at an extreme limit) of a maintenance operation of the corresponding maintenance worker entity based on the maintenance trajectory information (column 8 lines 40-47).
Claims 10 and 23: Kattainen et al. discloses an apparatus and method as stated above, where the maintenance operation judgement component compares the maintenance trajectory information with predetermined maintenance trajectory information generated based on a maintenance operation specification to determine which stopping appliance to control the based on a judged compliance status of the maintenance operation of the corresponding maintenance worker entity (column 4 lines 30-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kattainen et al. (US 7,775,330 B2) in view of Vogl (US 8,602,171 B2).
Claims 11 and 24: Kattainen et al. discloses an apparatus and method where a maintenance worker entity performs maintenance work on top of an elevator car in a safe service space, as stated above. This reference fails to disclose a maintenance operation prompting component configured to prompt, based on the compliance status, the corresponding maintenance worker entity to perform a maintenance operation.
However Vogl teaches an apparatus and method, where a maintenance operation prompting component controls hall lanterns to prompt (switch from blinking to continuous illumination), based on an elevator car resting in a maintenance position (upper part 3 or lower part 2 of elevator shaft 3) as shown in Figs. 1 and 2, a corresponding maintenance worker entity (maintenance mechanic) to perform a maintenance operation (column 7 lines 55-61).
Given the teachings of Vogl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed in Kattainen et al. with providing a maintenance operation prompting component configured to prompt, based on the compliance status, the corresponding maintenance worker entity to perform a maintenance operation.  Doing so would inform the maintenance worker entity that an elevator car has reached a requested maintenance position as taught in Vogl (column 7 lines 55-61), thereby keeping the maintenance worker entity safe from prematurely accessing the elevator shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             July 28, 2022